DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "a plurality of Wiegand wires" cited in claim 15 and “a first Wiegand wire” cited in claim 1 renders the claim indefinite because it is unclear whether the first Wiegand wire cited in claim 1 is one of the wires in the plurality of Wiegand wires.
Claims 16-20 are rejected by virtue of depending on claim 15.
Regarding claim 16, the phrase "the Wiegand wires" renders the claim indefinite because it is unclear whether this limitation refers to just the plurality of Wiegand wires cited in claim 15 or also the first Wiegand wire cited in claim 1.
Regarding claim 17, the phrase "each Wiegand wire" renders the claim indefinite because it is unclear whether this limitation refers to just the plurality of Wiegand wires cited in claim 15 or also the first Wiegand wire cited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eich (DE 10 2008 031795). Examiner notes: see the attached NPL file for the translation.
Regarding claim 1, Eich discloses 
An electronic device (11/12) comprising: 
a housing (housing of 2/1011/12 shown in fig. 6) for attachment to an injection device (injection device shown in figs. 6-7); 
a first sensor assembly (11/12 in figs. 6-7 and 6 in figs. 2-3) comprising a first coil (coil of 6. Examiner notes: see fig. 3 and par. 0045 of the translation for an embodiment of the sensor 6) and two magnets (two ends of 6. Examiner notes: see fig. 3 and par. 0045 of the translation for the two ends 14/15 of the sensor 6 that responds to the north end and the south end of the exciter magnet EM of the threaded rod 10) of opposite polarity (Examiner notes: the two ends of 6 have opposite polarity to respond to the north pole N and the south pole S of the excited magnet EM of the threaded rod 10), wherein the first coil (coil of 6) is configured to provide a first voltage pulse as a first Wiegand wire (16a/16b in figs. 6-7) of the injection device (figs. 6-7) moves from a first position proximate to one of the magnets of the first sensor assembly to a second position proximate to the other magnet of the first sensor assembly (Examiner notes: see par. 0014 of the translation for the sensor being used as an activation switch by monitoring the movement of a setting element or movement of the injection device itself to recognize that the controller is activated and a display is to be activated or switch on. See also par. 0017. Therefore, elements 16a and/or 16b meets the claim limitation); and 
one or more processors (1) configured to enter an enabled state from a sleep state after receiving the first voltage pulse from the first coil (Examiner notes: see par. 0014 of the translation for the sensor being used as an activation switch).
Regarding claim 2, Eich discloses 
The electronic device of claim 1, wherein the one or more processors (1) consume no power when the one or more processors (1) are in the sleep state (see par. 0040 of the translation and see also par. 0014).
Regarding claim 3, Eich discloses 
The electronic device of claim 1, wherein the one or more processors (1) are configured to process data when the one or more processors (1) are in the enabled state (see par. 0040 of the translation and see also par. 0014).

Allowable Subject Matter
Claims 4-14 are allowed over the prior arts of records. Claims 15-20 would be allowable if overcome the 112(b) rejection set forth above.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is Eich (DE 10 2008 031795)
Regarding claim 14, Eich fails to disclose/teach among all the limitation or render obvious a system comprising an injection device with a needle shield and a first Wiegand wire affixed to the needle shield wherein the first coil of the first sensor assembly is configured to provide a first voltage pulse as the first Wiegand wire moves from a first position proximate to one of the magnets of the first sensor assembly to a second position proximate to the other magnet of the first sensor assembly and wherein one or more processors is configured to enter an enabled state from a sleep state after receiving the first voltage pulse form the first coil, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 14.
Regarding claim 15, Eich fails to disclose/teach among all the limitation or render obvious a system comprising a variable dose injection device with a dosage knob and a plurality of Wiegand wires positioned around a perimeter of the dosage knob wherein a voltage pulse is provided for each of the plurality of Wiegand wires that moves from a first position proximate to a magnet of a second sensor assembly to a second position proximate to another magnet of the second sensor assembly and wherein one or more processors are configured to receive the voltage pulses and cause a counter to be incremented for each voltage pulse that is received, wherein a value stored by the counter corresponds to the dosage of the medicament to be injected by the variable dose injection device, in combination with the total structure and function as claimed. Eich only discloses in par. 0017 (see the translation) that one or more sensor are used in the injection device to monitor one or more movable components of the injection device; for example, one or more sensor can interact with a rotary knob in order to monitor the action performed by the respective component, e.g. setting a dose; then, the controller can store the information and/or present it on a display. No combination of prior art was found to teach or suggest each and every element of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783